           Case 1:19-cr-00010-DAD-BAM Document 36 Filed 08/07/20 Page 1 of 2


 1 Keith J. Scherer, #6257838
   THE LAW OFFICE OF KEITH J. SCHERER, PC
 2 350 S. Northwest Highway #324
   Park Ridge, IL 60068
 3 Tel: (773) 485-8882
   Fax: (872) 394-5434
 4
   Attorney for Defendant, ERIC LESLIE
 5

 6 Kevin  P. Rooney, Of Counsel #107554
   HAMMERSCHMIDT LAW CORPORATION
   2445 Capitol Street, Suite 150
 7 Fresno, CA 93721
   Tel: (559) 233-5333
 8 Fax: (559) 233-4333

 9 Local Counsel for Defendant, ERIC LESLIE
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00010-DAD
14                                Plaintiff,            STIPULATION REGARDING NEW SENTENCING
                                                        DATE; FINDINGS AND ORDER
15                         v.
16   ERIC LESLIE,                                       DATE: August 11, 2020
17                                                      TIME: 10:00 a.m.
                                 Defendant.             COURT: Hon. Dale A. Drozd
18

19

20                                         STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, the sentencing for the above-captioned defendant was set for August

24 11, 2020.

25          2.     By this stipulation, the parties now move to continue the sentencing date until October

26 13, 2020.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28      a. Counsel for defendant desires additional time to prepare for sentencing and consult with his

                                                        1
30
         Case 1:19-cr-00010-DAD-BAM Document 36 Filed 08/07/20 Page 2 of 2


 1        client.

 2     b. The government does not object to the continuance.

 3        IT IS SO STIPULATED.

 4

 5        Dated: August 6, 2020                       MCGREGOR W. SCOTT

 6                                                    United States Attorney

 7

 8                                                    /s/ DAVID GAPPA

 9                                                    _____________________________

10                                                    DAVID GAPPA

11                                                     Assistant United States Attorney

12

13

14        Dated: August 6, 2020                       /s/ KEITH SCHERER

15                                                    _____________________________

16                                                    KEITH SCHERER

17                                                    Counsel for Defendant

18

19

20                                                ORDER

21        The sentencing hearing set for August 11, 2020, is continued to October 13, 2020, at 10:00 a.m.
22 in Courtroom 5.

23 IT IS SO ORDERED.

24
       Dated:       August 7, 2020
25                                                 UNITED STATES DISTRICT JUDGE
26
27

28

                                                      2
30
